     Case 1:19-cv-01333-NONE-EPG Document 38 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE LUIS SOSA,                                  No. 1:19-cv-01333-NONE-EPG(PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
13            v.                                        THAT DEFENDANT’S MOTION TO
                                                        DISMISS BE DENIED
14    R. HULSE,
                                                        (Doc. Nos. 18 & 37)
15                       Defendant.
16

17           Plaintiff Jorge Luis Sosa is a state inmate proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s complaint

19   against defendant R. Hulse for alleged violation of plaintiff’s rights under the Eighth Amendment

20   to be free from the excessive use of force and from sexual assault and for violation of plaintiff’s

21   rights under the First Amendment to be free from retaliation. This matter was referred to a

22   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23           On January 28, 2021, the assigned magistrate judge issued findings and recommendations

24   recommending that defendant’s motion to dismiss based upon the applicable statute of limitations

25   be denied. (Doc. No. 37.) Those findings and recommendations were served on the parties and

26   contained notice that any objections thereto were to be filed within twenty-one (21) days after

27   service. (Id. at 17.) No objections have been filed, and the deadline to do so has expired.

28   /////
                                                        1
     Case 1:19-cv-01333-NONE-EPG Document 38 Filed 03/08/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   magistrate judge’s findings and recommendations are supported by the record and by proper

 4   analysis.

 5          Accordingly,

 6      1. The findings and recommendations issued on January 28, 2021, (Doc. No. 37), are

 7          adopted in full;

 8      2. Defendant’s motion to dismiss (Doc. No. 18) is DENIED; and

 9      3. This case is referred back to the assigned magistrate judge for further proceedings.

10   IT IS SO ORDERED.
11
        Dated:     March 8, 2021
12                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
